Citation Nr: 0928428	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Board notes that in a June 2007 rating decision, the RO 
granted service connection for bilateral hearing loss.  As 
that decision represents a full grant of benefits sought with 
regard to bilateral hearing loss, such issue is not before 
the Board.

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

While delay is regrettable, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for tinnitus, to include as 
secondary to service-connected bilateral hearing loss.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of tinnitus.  At his 
November 1965 entrance examination and at his September 1967 
separation examination, his ears were evaluated as normal, 
and he reported no ear trouble.

The Veteran underwent a VA audiological examination in 
December 2006.  On that occasion, he reported a history of 
military noise exposure while serving in Vietnam, including 
exposure to explosions and other combat-related noises on a 
few occasions, as well as noise exposure on the firing range 
once per month without hearing protection devices.  The 
examiner found that the Veteran's hearing loss was as likely 
as not related to service, but that tinnitus occurred one to 
two times per year and lasted for only few days, and 
therefore was less likely than not the result of military 
trauma.

In their June 2009 Appellant's Brief, the Veteran's 
representative asserted that the VA examiner failed to 
comment on whether the Veteran's current complaints of 
tinnitus may be secondary to his service-connected hearing 
loss.

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In order to prevail on the issue of entitlement to 
service connection on a secondary basis, there must be 
evidence of a current disability; evidence of a service-
connected disability; and medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

As the Veteran has now raised a claim for secondary service 
connection for tinnitus, an opinion as to whether the 
tinnitus is secondary to the service connected hearing loss 
is needed. 

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In 
the present appeal, the Veteran was not provided with notice 
of what type of information and evidence is needed to 
substantiate his claim for service connection on a secondary 
basis.  Thus, on remand, the RO/AMC should provide corrective 
notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with regard to his claim 
for secondary service connection.

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have evaluated or treated 
him for his tinnitus at any time.  After 
securing any necessary release, the RO/AMC 
should obtain any records which are not 
duplicates of those contained in the 
claims file.

3.  After the above has been completed to 
the extent possible, send the claims file 
to a VA audiologist to obtain an opinion 
regarding the relationship between the 
Veteran's service-connected hearing loss 
and tinnitus.  Specifically, following 
review of the claims file, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran's tinnitus is 
caused by or related to his service-
connected hearing loss.  A rationale for 
all opinions expressed should be provided.  
If the examiner determines that an 
examination of the Veteran is necessary to 
provide the requested opinion, such 
examination should be scheduled.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

